Case 1:21-cv-00703-AMD-LB Document 7 Filed 07/12/21 Page 1 of 6 PageID #: 1374
                            ^                                     ^ ,1
                             ot^^-^/v^^A, CQ<re.C!\:5Gn4                               -:t^-
                             9o         ^        t


                                               -.Cy.              3_      n£
                 ^      A                 rN                           FILED
                                                                  ..f IN GL-ERK'S OFFIGE"*""""*"
                                                                ^DISTRICT COURT E.D.N.Y.
                                                © 1D W
                                                                     JUL-1-2 2021' ^ *"
                                                                    *Rec. in dkt box 7/14
                                                JUL 1 2 2021   [BROOKLYN OFFICE
Case 1:21-cv-00703-AMD-LB Document 7 Filed 07/12/21 Page 2 of 6 PageID #: 1375
Case 1:21-cv-00703-AMD-LB Document 7 Filed 07/12/21 Page 3 of 6 PageID #: 1376
Case 1:21-cv-00703-AMD-LB Document 7 Filed 07/12/21 Page 4 of 6 PageID #: 1377
703-AMD-LB Document 7 Filed 07/12/21 Page 5 of 6
703-AMD-LB Document 7 Filed 07/12/21 Page 6 of 6
